Citation Nr: 9926557	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.  

2. Entitlement to an increased rating for herniated nucleus 
pulposus, rated 10 percent disabling.  

3. Entitlement to an increased (compensable) rating for a 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1992.  

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder and for compensable ratings 
for a herniated nucleus pulposus and a hiatal hernia was 
received in March 1996.  In a December 1998 rating action, 
the evaluation for the herniated nucleus pulposus was 
increased to 10 percent, effective in February 1996, upon 
admission to a VA hospital.  As the veteran did not formally 
withdraw his claim for an increased rating for a herniated 
nucleus pulposus, and the increase was to less than a total 
rating, the issue of an increased rating for a herniated 
nucleus pulposus is still before the Board for consideration.  

An increased rating for residuals of an injury to the right 
metatarsophalangeal joint was denied in a January 1999 rating 
action.  At the time the case was referred to the Board in 
August 1999, a Notice of Disagreement (NOD) had not been 
submitted.  As this issue accordingly has not been developed 
for appellate review, no action by the Board at this time is 
appropriate.   


FINDINGS OF FACT

1.  The veteran has not presented medical evidence of a nexus 
between post service major depression and service.  

2.  The veteran's herniated nucleus pulposus, which is no 
more than mild in degree, allows for good range of motion 
without significant limitation of function.  

3.  The veteran's hiatal hernia does not result in dysphagia 
or regurgitation, and any pyrosis is alleviated with milk and 
without prescription medication.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).  

2.  The criteria for a rating in excess of 10 percent for a 
herniated nucleus pulposus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, 
Codes 5292 and 5293 (1998).  

3.  The criteria for a compensable rating for a hiatal hernia 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.118, Part 4, Code 7346 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records indicates 
that when he was hospitalized in a service department 
facility in January 1986, he gave a two month history of low 
back pain.  This pain was associated with tingling and 
numbness along the lateral aspect of the left foot.  He 
underwent a partial laminectomy and diskectomy, left, L5-S1.  
Upon discharge from the hospitalization in March 1986, the 
diagnoses included herniated nucleus pulposus, left, L5-S1, 
manifested by refractory sciatica.  

In June 1992, the veteran underwent a general surgical 
consultation for follow-up of a hiatal hernia without 
esophagitis.  

The veteran underwent a VA spinal examination in October 
1992, at which time he stated that while his condition was 
better than originally present in service, he still had some 
back pain, with stiffness and soreness.  On examination, he 
moved about the examination room with ease.  There was no 
swelling, discoloration, perivertebral muscle spasm, or 
deformity.  He retained full lumbar range of motion.  Deep 
tendon reflexes, sensation, muscle strength, and straight leg 
raising were all within normal limits.  The impression 
included post laminectomy syndrome, lumbar; and history of L5 
radiculopathy without any significant subjective or objective 
abnormalities on examination.  

The veteran also underwent a general medical examination at 
that time.  He complained of frequent heartburn, especially 
if he ate greasy or fried food.  Abdominal examination 
revealed moderate obesity.  No hernias were present.  The 
diagnoses included hiatal hernia, diagnosed by 
esophagogastroduodenoscopy in service, without evidence of 
esophagitis, with frequent complaint of indigestion.

The veteran was admitted to a VA facility in February 1996, 
after a physical altercation with his live-in girlfriend.  On 
admission, he appeared depressed, guarded, and tearful.  He 
was spontaneous, with depressed mood.  He stated that he had 
been hearing voices for a number of years.  Tenderness was 
present in the abdomen, and he reported extremity pain in the 
right great toe.  On treatment, the veteran responded very 
well to psychotropic medication regimen.  He indicated he was 
able to work when he took the muscle relaxer for muscle 
stiffness or spasms.  On discharge, the diagnoses included 
major depressive disorder with psychotic features; and 
chronic low back pain.  

The veteran underwent a VA esophagus examination in September 
1996.  The examiner did not have available the veteran's 
claims folder, but did have a report of upper 
gastrointestinal (UGI) study conducted in January 1993 which 
was entirely normal.  The veteran stated that he sometimes 
got indigestion after eating, but the condition was 
alleviated by milk.  He did not use any antacids, and was on 
no prescribed medication.  Abdominal examination revealed no 
palpable organs, and there was no significant abdominal 
tenderness.  The veteran had no current gastrointestinal 
complaints.  The diagnosis was history of hiatal hernia.     

He also underwent a spinal examination at that time.  He 
walked with a normal gait, and complained of stiffness when 
he first got out of bed.  However, once he got "limbered 
up," he had very little additional problems.  There was no 
radiculopathy.  He had a good range of motion, with 90 
degrees of forward flexion, 30 degrees of extension, 40 
degrees of lateral flexion, and 35 degrees of rotation.  The 
diagnosis was status post lumbar herniated nucleus pulposus 
with good range of motion.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a May 1996 treatment note, it was 
indicated that the veteran was undergoing group therapy.  
Continued treatment was required.  He underwent a mental 
status examination in September 1996.  While he gave a 
history of hallucinations since his mid 20's, he did not 
report any medical treatment prior to the February 1996 
hospitalization.  After examination, the diagnosis was major 
depressive disorder with psychotic features.  He reported a 
history of hiatal hernia in November 1996, but no 
symptomatology was noted.  In a March 1998 note, the veteran 
reported pain in the upper trapezius and shoulder region, 
along with numbness in the fingers of the right hand 
subsequent to an automobile accident earlier that month.  

Analysis

Service connection for an acquired psychiatric disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Current medical evidence demonstrates the presence of a 
psychiatric disorder, found to be a major depressive disorder 
with psychotic features.  However, the current presence of a 
disorder is not sufficient to render the claim well grounded.  
The veteran must also provide medical evidence of a nexus 
between the post service disorder and the incidents of 
service.  The veteran reported a multi-year history of 
hearing voices, but none of the treating physicians related 
either this symptom or any other psychiatric symptoms to the 
veteran's period of service.  As the veteran is not a medical 
professional, his contentions, standing alone, that the major 
depression is the result of service cannot render the claim 
well grounded.  See Grottveit and Espiritu   

In the absence of a well grounded claim, therefore, the 
veteran's appeal must be denied to this extent.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


Increased rating for herniated nucleus pulposus

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The current 10 percent rating is appropriate for a herniated 
nucleus pulposus which is mild in degree, or which results in 
mild limitation of lumbar motion.  For a 20 percent rating to 
be warranted, the disorder must be moderate, with recurring 
attacks, or cause moderate limitation of lumbar motion.  
38 C.F.R. § 4.71a, Part 4, Code 5292, 5293 (1998). 

On VA examination in September 1996, he was found to have 
good range of motion, without radiculopathy.  No neurological 
symptomatology has been demonstrated.  On this examination, 
he had a negative straight and cross leg examination.  In 
March 1998, the veteran did report pain in the right upper 
trapezius and shoulder area, along with numbness in the right 
hand.  However, this was subsequent to a post service 
automobile accident.  

In view of the veteran's good range of motion, and the 
limited symptomatology shown on examination, the herniated 
nucleus pulposus cannot be considered more than mild in 
degree.  Therefore, an increased rating on a schedular basis 
is not warranted.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
lumbar disorder is rated under the provisions of Diagnostic 
Code 5292, which turn on limitation of motion, as well as the 
provisions of Diagnostic Code 5293, which involves 
symptomatology which may limit motion.  Accordingly, the 
Board finds that the Court's holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like, relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

A review of the findings on examination do not show any 
incoordination, swelling, deformity or atrophy.  While he did 
report stiffness and spasm when he was hospitalized in a VA 
facility in February 1996, he indicated that he was able to 
work when he used a muscle relaxer.  He reported morning 
stiffness on the September 1996 examination, but stated he 
had very little additional problems during the day.  In view 
of the limited objective findings, the Board concludes that 
any functional limitation resultant from the herniated 
nucleus pulposus does not support an increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


Increased rating for hiatal hernia

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
For a 30 percent rating to be warranted for a hiatal hernia, 
there must be persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
appropriate with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, Part 
4, Code 7346 (1998).  

Under the provision of 38 C.F.R. § 4.31 (1998), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

The reports of examination and treatment show limited 
symptomatology resultant from the hiatal hernia.  No hernias 
were shown on examination in October 1992, shortly after 
discharge from service.  At the time of the September 1996 
examination, while he reported some indigestion after eating, 
this was alleviated by milk, and no medication was required.  
Dysphagia and regurgitation were not reported, and pyrosis, 
or heartburn, was only reported to be present after he ate 
greasy or fried foods.  

In view of the limited symptomatology resultant from the 
hiatal hernia, the Board finds no basis for a compensable 
rating for this disorder.  To this extent, therefore, the 
veteran's claim must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  Increased ratings for a herniated nucleus pulposus 
or a hiatal hernia are denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

